DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/31/21 has been  considered by the examiner.
Drawings
The drawings were received on 8/31/21.  These drawings are acceptable.

Specification
The disclosure is objected to because of the following informalities:  
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The title recites a method and apparatus while only an integrated circuit is claimed.
Appropriate correction is required.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The present invention pertains to an integrated circuit with test and debug features.
The claimed invention (claim 1 as the only independent claim) recites in part:
“…(c) an inverter having an input coupled to the TCK lead and an inverted TCK output; 
(d) a shadow access port circuit having: 
(i) a shadow TCK input coupled to the inverted TCK output of the inverter, a TMS input coupled to the TMS lead, a TDI input coupled to the TDI lead, a TDO output coupled to the TDO lead; 
(ii) a scan register and a shadow instruction register that are coupled to the TDI input and that are selectively coupled to the TDO output, the scan register having a scan data bus input, a scan data bus output, and a scan control bus input; and 
(iii) a shadow state machine that is coupled to the shadow TCK input, the TMS input, the scan register and the shadow instruction register, the shadow state machine changing states upon a falling edge of a clock signal on the shadow TCK lead; and 
(e) debug circuitry having a shadow bus input coupled to the scan data bus output and a shadow bus output coupled to the scan data bus input.”

	The prior arts of record teach aspects of this invention such as:
Edwards et al. US 6601189 teach debugging an Integrated circuit using the IEEE standard 1149.1 and a shadow instruction latch.
	Chen Bilong et al.  "Method of using shadow registers in designing an on-chip debug unit of a microprocessor," teach a method of inserting shadow registers and special datapath in the CPU debug module, and illustrate the steps of using these registers during chip debug.
	Agrawal et al.  "Addressing the Challenges of Synchronization/Communication and Debugging Support in Hardware/Software Cosimulation," teach shadow memory technique which aids cosimulation by providing better debugging capabilities (memory view), fast cosimulation, disassembly support, and generating memory traces.
	
	However the prior arts fail to teach the claimed specifics of 
“…(d) a shadow access port circuit having: 
(i) a shadow TCK input coupled to the inverted TCK output of the inverter, a TMS input coupled to the TMS lead, a TDI input coupled to the TDI lead, a TDO output coupled to the TDO lead; 
(ii) a scan register and a shadow instruction register that are coupled to the TDI input and that are selectively coupled to the TDO output, the scan register having a scan data bus input, a scan data bus output, and a scan control bus input; and 
(iii) a shadow state machine that is coupled to the shadow TCK input, the TMS input, the scan register and the shadow instruction register, the shadow state machine changing states upon a falling edge of a clock signal on the shadow TCK lead; and 
(e) debug circuitry having a shadow bus input coupled to the scan data bus output and a shadow bus output coupled to the scan data bus input.”
As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass the limitations set forth in the present claims. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the combined specifics of the claimed invention. Hence, claims 1-8 will be allowable over the prior arts of record once the informalities above have been corrected.

	
Conclusion
This application is in condition for allowance except for the following formal matters: 
See objection above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815. The examiner can normally be reached Monday - Thursday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111



/CYNTHIA BRITT/Primary Examiner, Art Unit 2111